Deutsche Bank, AG v Vik (2017 NY Slip Op 03075)





Deutsche Bank, AG v Vik


2017 NY Slip Op 03075


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


3797N 161257/13

[*1] Deutsche Bank, AG, Plaintiff-Respondent,
vAlexander Vik, Defendant-Appellant, Carrie Vik, etc., et al., Defendants.


Zaroff & Zaroff LLP, Garden City (Ira S. Zaroff of counsel), for appellant.
Cahill Gordon & Reindel LLP, New York (David G. Januszewski of counsel), for respondent.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered March 7, 2016, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion to extend its time for service pursuant to CPLR 306-b, unanimously affirmed, with costs.
The motion court exercised its discretion in a provident manner in granting the extension both for "good cause shown" and "in the interest of justice" (CPLR 306-b; see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 104-105 [2001]). Although plaintiff waited to move for the extension until 18 months after service was contested, this was not unreasonable under the circumstances presented. Furthermore, other relevant factors weighed in favor of granting the motion including plaintiff's diligence, the expiration of the statute of limitations on a number of the plaintiff's claims and the absence of prejudice to defendant in light of his actual notice of the summons and complaint (see Petracca v Hudson Tower Owners LLC, 139 AD3d 518 [1st Dept 2016]). Where " some factors weigh in favor of granting an interest of justice extension and some do not,'" this Court will not disturb the motion court's " discretion-laden determination'" (id. at 519, quoting Sutter v Reyes, 60 AD3d 448, 449 [1st Dept 2009])
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK